                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                                              )       No.     20-mj-1082
       v.                                     )
                                              )               Magistrate Judge Holmes
SHELBY LIGONS                                 )

                                  MOTION FOR DETENTION

       Pursuant to Title 18, United States Code, Section 3142, the Government moves to have the

defendant detained pending proceedings in this matter on the basis that she may flee, as a result of

the potential criminal penalties she faces in this case, and that she will endanger the safety of the

community, given the nature and circumstances of the offense charged and the nature and

seriousness of the danger to any person or the community that would be posed by the defendant’s

release. The Government moves for a continuance of three days in order to prepare for the

detention hearing.

                                                      Respectfully submitted,

                                                      DONALD Q. COCHRAN
                                                      United States Attorney for the
                                                      Middle District of Tennessee

                                                      s/ Ben Schrader
                                                      BEN SCHRADER
                                                      Assistant United States Attorney




     Case 3:20-mj-01082 Document 7 Filed 08/04/20 Page 1 of 1 PageID #: 34
